Counsel's motion to be relieved of assignment denied. Memorandum: Defendant was convicted upon a guilty plea of assault in the second degree (Penal Law § 120.05 [1]). He was sentenced to a determinate term of incarceration of three years together with three years postrelease supervision. Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]), and has submitted an affirmation in which he concludes that there are no nonfrivolous issues meriting this Court’s consideration. The record establishes that defendant was sentenced as a second felony offender, pursuant to Penal Law § 70.06 [6] [c], and that *1326the sentence included a period of postrelease supervision of less than five years. The facts raise the issue of whether defendant received an illegal sentence (see Penal Law § 70.45 [2]). We therefore deny counsel’s motion. (Appeal from Judgment of Monroe County Court, John R. Schwartz, A.J.—Assault, 2nd Degree). Present—Scudder, P.J., Martoche, Smith, Centra and Peradotto, JJ.